DETAILED ACTION
This office action response the Request for Continued Examination application on 06/16/2022.
Claims 1-2, 4-7, 9-10, 12-13, 17-18, and 20-27 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/16/2022 has been entered.
Response to Amendment
This communication is in response to the amendments filed on June 16, 2022. Claims 1, 4-7, 9, 12-13, and 17-18 have been amended. Claims 22-27 have been added new. Claims 3, 8, 11, 14-16, and 19 withdraw from the consideration. Claim 1-2, 4-7, 9-10, 12-13, 17-18, and 20-27 are currently pending and have been considered below.
Response to Arguments
Applicant’s arguments with respect to claims 1, 6, and 9 have been carefully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 9-10, 12-13, 17-18, 20, and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (U.S. Patent Application Publication No. 20170325260), (“D1”, hereinafter), having an earlier falling date of May 11, 2016 disclosures in provisional application 62/334,756), in view of JI et al. (U.S. Patent Application Publication No. 2013/0089067), (“D2”, hereinafter).
As per Claim 1, D1 discloses a method for accessing a system information area or a network area ([see, e.g., acquire synchronization and system information, [0223], and provisional page 2, parag. 1]), comprising: 
receiving, by a terminal, a plurality of initial access signal (IAS) transmitted from the system information area or the network area ([see, e.g., wherein the UE acquires the system information, the UE may detect sync signals with multiple OFDM symbols in an initial-access subframe, performs the multiple initial-access signal resources within each initial-access subframe,  [0229], and provisional page 2-3, parag. 4, and parag. 1, respectively]); and 
obtaining, by the terminal, one or more of a subframe boundary ([see, e.g., subframe boundary, [0313-0215], and provisional page 15, parag. 2]), a system bandwidth, a starting frequency and an ending frequency of the system information area or the network area based on the received IAS, 
wherein each of the plurality of IASs comprises a synchronization signal ([see, e.g., the UE may detect sync signals with a same sequence ID or physical ID on multiple OFDM symbols in an initial-access subframe, performs the multiple initial-access signal (IASs) resources (such as sync signal) within each initial-access subframe, [0228-0229], and provisional page 2, parag. 4]), and 
each transmitting position for the plurality of IASs in a subframe is pre-defined by the system information area or the network area with the terminal ([see, e.g., the symbol index for the OFDM symbol used for mapping the initial-access signals is pre-defined, [0305], and provisional page 13, parag. 2]).
D1 doesn’t appear to explicitly disclose: the plurality of IASs are transmitted at an identical time instant at any different frequency positions in a bandwidth of one downlink band occupied by the system information area or the network area.
However, D2 discloses the plurality of IASs are transmitted at an identical time instant at any different frequency positions in a bandwidth of one downlink band occupied by the system information area or the network area ([see, e.g., wherein the initial access are a Primary Synchronization Signal (PSS) and a Secondary Synchronization Signal (SSS) 107, and a Physical Broadcast Channel (PBCH) 109, each eNB transmits a signal for an initial access through a band of 1.4 MHz corresponding to a minimum bandwidth supported by the LTE system.  Moreover, Time positions and frequency positions of the PSS, the SSS, and the PBCH are very important in the initial access of the UE,  [0047-0051] and Fig. 1A]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide distributed antenna system results improve efficiency and capability of the mobile communication technology is required in the current mobile communication system (D2, ¶ [0005]).
As per Claim 2, D1 and D2 disclose the method according to claim 1, and D1 further discloses wherein the obtaining, by the terminal, one or more of the subframe boundary ([see, e.g., subframe boundary, [0313-0215], and provisional page 15, parag. 2]), the system bandwidth, the starting frequency and the ending frequency of the system information area or the network area based on the received IAS comprises: 
obtaining, by the terminal, the subframe boundary of the system information area or the network area based on a pre-defined transmitting position for the IAS in a subframe ([see, e.g., subframe boundary, [0313-0215], and provisional page 15, parag. 2]); or 
obtaining, by the terminal, the system bandwidth, the starting frequency and/or the ending frequency of the system information area or the network area based on a pre-defined mapping relationship between the IAS and the system bandwidth; or 
demodulating, by the terminal, a signal corresponding to the IAS based on a pre-defined time-frequency relationship between the IAS and the signal, to obtain the system bandwidth, the starting frequency and/or 
the ending frequency of the system information area or the network area, wherein the signal comprises the system bandwidth, the starting frequency and/or the ending frequency of the system information area or the network area.
As per Claim 4, D1 and D2 disclose the method according to claim 1, and D1 appears to be silent to the instant claim, however D2 further discloses wherein the plurality of IASs are distinguished from each other using any one or combination of time division multiplexing, frequency domain multiplexing and code division multiplexing (see, e.g., wherein the Frequency Division Duplex (FDD) where an uplink and a downlink are distinguished on the frequency band ([0081], and Fig. 7). However, each eNB transmits a signal for an initial access through a band of 1.4 MHz corresponding to a minimum bandwidth supported by the LTE system, ([see, [0048] and Fig. 1A]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide distributed antenna system results improve efficiency and capability of the mobile communication technology is required in the current mobile communication system (D2, ¶ [0005]).


As per Claim 5, D1 and D2 disclose the method according to claim 1, and D1 appears to be silent to the instant claim, however D2 further discloses wherein the system information area or the network area is formed by one or more stations and each of the plurality of IASs is transmitted by one of the stations or a group of the stations (see, e.g., each eNB transmits a signal for an initial access through a band of 1.4 MHz by the LTE system, ([see, [0048] and Fig. 1A]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide distributed antenna system results improve efficiency and capability of the mobile communication technology is required in the current mobile communication system (D2, ¶ [0005]).
As per Claim 6, D1 discloses a  method for accessing a system information area or a network area ([see, e.g., acquire synchronization and system information, [0223], and provisional page 2, parag. 1]), comprising: 
determining, by the system information area or the network area, a plurality of initial access signals (IAS) ([see, e.g., wherein the UE acquires the system information, the UE may detect sync signals with multiple OFDM symbols in an initial-access subframe, performs the multiple initial-access signal resources within each initial-access subframe,  [0229], and provisional page 2-3, parag. 4, and parag. 1, respectively]); and 
transmitting the plurality of IASs by the system information area ([see, e.g., the UE may detect sync signals with a same sequence ID or physical ID on multiple OFDM symbols in an initial-access subframe, [0228-0229], and provisional page 2, parag. 4]) or the network area, to enable a terminal having received the IAS to obtain one or more of a subframe boundary ([see, e.g., subframe boundary, [0313-0215], and provisional page 15, parag. 2]), a system bandwidth, a starting frequency and an ending frequency of the system information area or the network area based on the received IAS, and 
wherein each of the plurality of IASs comprises a synchronization signal ([see, e.g., the UE may detect sync signals with a same sequence ID or physical ID on multiple OFDM symbols in an initial-access subframe, performs the multiple initial-access signal (IASs) resources (such as sync signal) within each initial-access subframe, [0228-0229], and provisional page 2, parag. 4]), and 
each transmitting position for the plurality of IASs in a subframe is pre-defined by the system information area or the network area with the terminal ([see, e.g., the symbol index for the OFDM symbol used for mapping the initial-access signals is pre-defined, [0305], and provisional page 13, parag. 2]).
D1 doesn’t appear to explicitly disclose: the plurality of IASs are transmitted at an identical time instant at any different frequency positions in a bandwidth of one downlink band occupied by the system information area or the network area.
However, D2 discloses the plurality of IASs are transmitted at an identical time instant at any different frequency positions in a bandwidth of one downlink band occupied by the system information area or the network area ([see, e.g., wherein the initial access are a Primary Synchronization Signal (PSS) and a Secondary Synchronization Signal (SSS) 107, and a Physical Broadcast Channel (PBCH) 109, each eNB transmits a signal for an initial access through a band of 1.4 MHz corresponding to a minimum bandwidth supported by the LTE system.  Moreover, Time positions and frequency positions of the PSS, the SSS, and the PBCH are very important in the initial access of the UE,  [0047-0051] and Fig. 1A]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide distributed antenna system results improve efficiency and capability of the mobile communication technology is required in the current mobile communication system (D2, ¶ [0005]).
As per Claim 7, D1 and D2 disclose the method according to claim 6, and D1 further discloses wherein the transmitting the plurality of IASs by the system information area or the network area ([see, e.g., wherein the UE acquires the system information, the UE may detect sync signals with multiple OFDM symbols in an initial-access subframe, performs the multiple initial-access signal resources within each initial-access subframe,  [0229], and provisional page 2-3, parag. 4, and parag. 1, respectively]), to enable the terminal having received the IAS to obtain one or more of the subframe boundary ([see, e.g., subframe boundary disclosed, [0313-0215], and provisional page 15, parag. 2]), the system bandwidth, the starting frequency and the ending frequency of the system information area or the network area based on the received IAS comprises: 
transmitting the plurality of IASs by the system information area or the network area, to enable the terminal having received the IAS to obtain the subframe boundary of the system information area ([see, e.g., subframe boundary, [0313-0215], and provisional page 15, parag. 2]) or 
the network area based on a pre-defined transmitting position for the IAS in a subframe; or 
to enable the terminal having received the IAS to obtain the system bandwidth, the starting frequency and/or the ending frequency of the system information area or 
the network area based on a pre-defined mapping relationship between the IAS and the system bandwidth; or 
to enable the terminal having received the IAS to demodulate a signal corresponding to the IAS based on a pre-defined time-frequency relationship between the IAS and the signal and obtain the system bandwidth, the starting frequency and/or  the ending frequency of the system information area or the network area, wherein the signal comprises the system bandwidth, the starting frequency and/or the ending frequency of the system information area or the network area. 
As per Claim 9, D1 discloses a device for accessing a system information area or a network area ([see, e.g., acquire synchronization and system information, [0223], and provisional page 2, parag. 1]), comprising: 
a memory (see, items 380, fig. 3B); 
a processor (see, items 378, fig. 3B), configured to read a program in the memory to perform following processes: 
receiving a plurality of initial access signals (IAS) transmitted from the system information area or the network area ([see, e.g., wherein the UE acquires the system information, the UE may detect sync signals with multiple OFDM symbols in an initial-access subframe, performs the multiple initial-access signal resources within each initial-access subframe,  [0229], and provisional page 2-3, parag. 4, and parag. 1, respectively]); and
obtaining one or more of a subframe boundary, a system bandwidth ([see, e.g., subframe boundary disclosed, [0313-0215], and provisional page 15, parag. 2]), a starting frequency and an ending frequency of the system information area or the network area based on the received IAS; and 
a transceiver, configured to receive and transmit data, wherein each of the plurality of IASs comprises a synchronization signal ([see, e.g., the UE may detect sync signals with a same sequence ID or physical ID on multiple OFDM symbols in an initial-access subframe, performs the multiple initial-access signal (IASs) resources (such as sync signal) within each initial-access subframe, [0228-0229], and provisional page 2, parag. 4]), and each transmitting position for the plurality of IASs in a subframe is pre-defined by the system information area or the network area with the terminal ([see, e.g., the symbol index for the OFDM symbol used for mapping the initial-access signals is pre-defined, [0305], and provisional page 13, parag. 2]).
D1 doesn’t appear to explicitly disclose: the plurality of IASs are transmitted at an identical time instant at any different frequency positions in a bandwidth of one downlink band occupied by the system information area or the network area. 
However, D2 discloses the plurality of IASs are transmitted at an identical time instant at any different frequency positions in a bandwidth of one downlink band occupied by the system information area or the network area ([see, e.g., wherein the initial access are a Primary Synchronization Signal (PSS) and a Secondary Synchronization Signal (SSS) 107, and a Physical Broadcast Channel (PBCH) 109, each eNB transmits a signal for an initial access through a band of 1.4 MHz corresponding to a minimum bandwidth supported by the LTE system.  Moreover, Time positions and frequency positions of the PSS, the SSS, and the PBCH are very important in the initial access of the UE,  [0047-0051] and Fig. 1A]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide distributed antenna system results improve efficiency and capability of the mobile communication technology is required in the current mobile communication system (D2, ¶ [0005]).
As per Claim 10, D1 and D2 disclose the device according to claim 9, and D1 further discloses wherein the processor is further configured to: 
obtain the subframe boundary of the system information area ([see, e.g., initial access signal sequence, xlS, is employed for a system that includes subframe boundary, [0313-0215], and provisional page 15, parag. 2]), or the network area based on a pre-defined transmitting position for the IAS in a subframe; or obtain the system bandwidth, the starting frequency and/or the ending frequency of the system information area or the network area based on a pre-defined mapping relationship between the IAS and the system bandwidth; or demodulate a signal corresponding to the IAS based on a pre-defined time- frequency relationship between the IAS and the signal, to obtain the system bandwidth, the starting frequency and/or the ending frequency of the system information area or the network area, wherein the signal comprises the system bandwidth, the starting frequency and/or the ending frequency of the system information area or the network area ([see, e.g., initial access signal sequence, xlS, is employed for a system that includes subframe boundary, [0313-0215], and provisional page 15, parag. 2]).  
          As per Claim 12, D1 and D2 disclose a device for accessing a system information area or a network area ([see, e.g., acquire synchronization and system information, [0223], and provisional page 2, parag. 1]), configured to implement the method according to claim 6, and D1 further discloses comprising: 
a memory (see, items 380, fig. 3B); 
a processor (see, items 378, fig. 3B), configured to read a program in the memory to perform following processes: 
determining a plurality of initial access signals (IAS) ([see, e.g., wherein the UE acquires the system information, performs the multiple initial-access signal resources within each initial-access subframe,  [0229], and provisional page 2-3, parag. 4, and parag. 1, respectively]), and 
transmitting the plurality of IASs, to enable the terminal having received the IAS to obtain one or more of the subframe boundary, the system bandwidth, the starting frequency and the ending frequency of the system information area or the network area, based on the received IAS ([see, e.g., initial access signal sequence, xlS, is employed for a system that includes subframe boundary, [0313-0215], and provisional page 15, parag. 2]); and 
a transceiver, configured to receive and transmit data ([see, e.g., eNB utilizes multiple beams to transmit initial access signals, [0228-0229], and provisional page 2, parag. 3]).
As per Claim 13, D1 and D2 disclose the device according to the claim 12, and D1 further discloses wherein the processor is further configured to transmit the plurality of IASs ([see, e.g., eNB utilizes multiple beams to transmit initial access signals, [0228-0229], and provisional page 2, parag. 3]), to enable the terminal having received the IAS to obtain the subframe boundary of the system information area or the network area based on a pre-defined transmitting position for the IAS in a subframe ([see, e.g., initial access signal sequence, xlS, is employed for a system that includes subframe boundary, [0313-0215], and provisional page 15, parag. 2]); or 
to enable the terminal having received the IAS to obtain the system bandwidth, the starting frequency and/or the ending frequency of the system information area or the network area based on a pre-defined mapping relationship between the IAS and the system bandwidth; or to enable the terminal having received the IAS to demodulate a signal corresponding to the IAS based on a pre-defined time-frequency relationship between the IAS and the signal to obtain the system bandwidth, the starting frequency and/or the ending frequency of the system information area or the network area, wherein the signal comprises the system bandwidth, the starting frequency and/or the ending frequency of the system information area or the network area . 

As per Claim 17, D1 and D2 disclose the device according to claim 9, and and D1 appears to be silent to the instant claim, however D2 further discloses wherein a plurality of IASs are distinguished from each other using any one or combination of time division multiplexing, frequency domain multiplexing and code division multiplexing (see, e.g., wherein the Frequency Division Duplex (FDD) where an uplink and a downlink are distinguished on the frequency band ([0081], and Fig. 7). However, each eNB transmits a signal for an initial access through a band of 1.4 MHz corresponding to a minimum bandwidth supported by the LTE system, ([see, [0048] and Fig. 1A]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide distributed antenna system results improve efficiency and capability of the mobile communication technology is required in the current mobile communication system (D2, ¶ [0005]).
As per Claim 18, D1 and D2 disclose the device according to claim 9, and D1 further discloses wherein the system information area or the network area is formed by one or more stations and each of the plurality of IASs is transmitted by one of the stations or a group of the stations (see, e.g., each eNB transmits a signal for an initial access through a band of 1.4 MHz by the LTE system, ([see, [0048] and Fig. 1A]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide distributed antenna system results improve efficiency and capability of the mobile communication technology is required in the current mobile communication system (D2, ¶ [0005]).
As per Claim 20, D1 and D2 disclose the method according to claim 1, and D1 further discloses obtaining, by the terminal, one or more of the subframe boundary ([see, e.g., initial access signal sequence, xlS, is employed for a system that includes subframe boundary, [0313-0215], and provisional page 15, parag. 2]), the system bandwidth; the starting frequency and the ending frequency of the system information area or the network area based on the received IAS comprises: obtaining, by the terminal, the system bandwidth. D1 appears to be silent to the instant claim, however D2 further discloses the starting frequency and/or the ending frequency of the system information area or the network area based on a pre-defined mapping relationship between the IAS and the system bandwidth (see, e.g., wherein the each eNB transmits a signal for an initial access through a band of 1.4 MHz by the LTE system, the system bandwidth 103 defined on the frequency, and ranges from a minimum of 1.4 MHz to a maximum of 20 MHz, ([see, [0048] and Fig. 1A]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide distributed antenna system results improve efficiency and capability of the mobile communication technology is required in the current mobile communication system (D2, ¶ [0005]).
As per Claim 22, D1 and D2 disclose the method according to claim 1, and D1 appears to be silent to the instant claim, however D2 further discloses wherein the synchronization signal comprised in each of the plurality of IASs comprises a primary synchronization signal (PSS) and a secondary synchronization signal (SSS) ([see, e.g., wherein the initial access are a Primary Synchronization Signal (PSS) and a Secondary Synchronization Signal (SSS) 107, and a Physical Broadcast Channel (PBCH) 109,  [0047-0051] and Fig. 1A]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide distributed antenna system results improve efficiency and capability of the mobile communication technology is required in the current mobile communication system (D2, ¶ [0005]).
As per Claim 23, D1 and D2 disclose the method according to claim 1, and D1 further discloses wherein the system information area or the network area is formed by a plurality of stations ([see, e.g., a plurality of stations (such as, UEs  should acquire synchronization and system information, [0223] and provisional page 2, parag. 4). 
 
As per Claim 24, D1 and D2 disclose the method according to claim 24, and D1 appears to be silent to the instant claim, however D2 further discloses wherein the system information area or the network area is cell, and the plurality of stations are base stations ([see, e.g., wherein the UE receives a System Information Block (SIB), the eNB 301 services communication by the above-listed devices 305, 307, 309, 311, and 313 through support of a server 303, [0056, 0059], and Fig. 3]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide distributed antenna system results improve efficiency and capability of the mobile communication technology is required in the current mobile communication system (D2, ¶ [0005]).
As per Claim 25, D1 and D2 disclose the method according to claim 24, and D1 appears to be silent to the instant claim, however D2 further discloses wherein the system information area or the network area is cell, and the plurality of stations are base stations ([see, e.g., wherein the UE receives a System Information Block (SIB), the eNB 301 services communication by the above-listed devices 305, 307, 309, 311, and 313 through support of a server 303, [0056, 0059], and Fig. 3]). 
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide distributed antenna system results improve efficiency and capability of the mobile communication technology is required in the current mobile communication system (D2, ¶ [0005]).
As per Claim 26, D1 and D2 disclose the method according to claim 6, and D1 appears to be silent to the instant claim, however D2 further discloses wherein the synchronization signal comprised in each of the plurality of IASs comprises a primary synchronization signal (PSS) and a secondary synchronization signal (SSS) ([see, e.g., wherein the initial access are a Primary Synchronization Signal (PSS) and a Secondary Synchronization Signal (SSS) 107, and a Physical Broadcast Channel (PBCH) 109,  [0047-0051] and Fig. 1A]).
In view of the above, having the system of D1 and then given the well-established teaching of D2, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D2. The motivation for doing so would have been to provide distributed antenna system results improve efficiency and capability of the mobile communication technology is required in the current mobile communication system (D2, ¶ [0005]).
As per Claim 27, D1 and D2 disclose the method according to claim 24, and D1 appears to be silent to the instant claim, however D2 further discloses wherein the system information area or the network area is formed by a plurality of stations ([see, e.g., wherein the UE receives a System Information Block (SIB), the eNB 301 services communication by the above-listed devices 305, 307, 309, 311, and 313 through support of a server 303, [0056, 0059], and Fig. 3]); 
wherein the system information area or the network area is cell, and the plurality of stations are base stations ([see, e.g., wherein the UE receives a System Information Block (SIB), the plurality of stations are base stations (see, the eNB 301 services communication by the above-listed devices 305, 307, 309, 311, and 313 through support of a server 303, [0056, 0059], and Fig. 3]).

Claim 21 rejected under 35 U.S.C. 103 as being unpatentable over D1, in view of D2, and further in view of Guo et al. (US 2017/0325260), (hereinafter ‘D3’). 
As per Claim 21, D1 and D2 disclose the method according to claim 1, and D1 discloses wherein the obtaining, by the terminal, one or more of the subframe boundary ([see, e.g., initial access signal sequence, xlS, is employed for a system that includes subframe boundary, [0313-0215], and provisional page 15, parag. 2]), the system bandwidth, the starting frequency and the ending frequency of the system information area or the network area based on the received IAS comprises: 
demodulating, by the terminal, a signal corresponding to the IAS based on a pre-defined time-frequency relationship between the IAS and the signal; to obtain the system bandwidth, the starting frequency and/or the ending frequency of the system information area or the network area; and wherein the signal comprises the system bandwidth, the starting frequency and/or the ending frequency of the system information area or the network area. 
However, D3 discloses demodulating, by the terminal, a signal corresponding to the IAS based on a pre-defined time-frequency relationship between the IAS and the signal (see, e.g., the pre-defined mapping between the positions of the SSS and ESS in each SF symbol, the initial-access subframe are used for mapping the initial access signals, the OFDM symbols disclosed, [0164-0166, 0297]),
 to obtain the system bandwidth, the starting frequency and/or the ending frequency of the system information area or the network area (see, e.g., the UE determines the DL system bandwidth disclosed, [0096-0097]),
wherein the signal comprises the system bandwidth, the starting frequency and/or the ending frequency of the system information area or the network area (see, e.g., the UE determines the DL system bandwidth disclosed, [0096-0097]).
In view of the above, having the system of D1 and then given the well-established teaching of D3, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of D1 as taught by D3. The motivation for doing so would have been to provide initial access operation in the wireless systems results improvements in radio interface efficiency and coverage (D3, ¶ [0003]).
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU D BELETE/Examiner, Art Unit 2468      

				/SYED ALI/                                           Primary Examiner, Art Unit 2468